DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant requested to add 2 dependent claims on November 16-17, 2022 into this first Office Action, which the Examiner agree to do so.  Applicant will formally submit to USPTO such Preliminary Amendments in the following days.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,134,417 (hereinafter referred to as ‘417). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants and/or subsets of one another.
Regarding claims 21 and 31, ‘417 describes a wireless transmit/receive unit (WTRU)/method comprising: 
[a processor configured to:]
receive configuration information comprising an indication of a non-contention-based random access channel (RACH) resource; attempt a first RACH access using the non-contention-based RACH resource during a time period associated with the non-contention-based RACH resource indicated in the configuration information; determine that the time period has ended; and attempt a second RACH access using a contention-based RACH resource after the time period has ended (claim 1 reworded, & where “associated with” = “using”).
Regarding claims 22 and 32, ‘417 describes:
[wherein the processor configured] to attempt the first RACH access is further configured to: 
transmit one or more dedicated non-contention-based RACH preambles in accordance with the received configuration information (claim 2).
Regarding claims 23 and 33, ‘417 describes:
[wherein the processor configured to] transmit one or more dedicated non-contention-based RACH preambles in accordance with the received configuration information is further configured to: transmit the one or more dedicated non-contention-based RACH preambles in a subset of available RACH opportunities (claim 3).
Regarding claims 24 and 34, ‘417 describes:
wherein the configuration information comprises an indication of the one or more dedicated non-contention-based RACH preambles, and wherein the indication of the non-contention-based RACH resource comprises an indication of one of the one or more dedicated non-contention-based RACH preambles (claims 1 & 4 combined & reworded).
Regarding claims 25 and 35, ‘417 describes:
wherein the configuration information comprises an indication of a subset of available RACH opportunities for attempting RACH access using the one or more dedicated non-contention-based RACH preambles (claim 5, reworded).
Regarding claims 26 and 36, ‘417 describes:
[wherein the processor configured to] attempt the second RACH access is further configured to: transmit a contention-based RACH preamble (claim 6).
Regarding claims 27 and 37, ‘417 describes:
[wherein the processor is configured to] receive the configuration information from an evolved Node B (eNB) (claim 7).
Regarding claims 28 and 38, ‘417 describes:
[wherein the processor configured to] attempt the first RACH access is further configured to: transmit a dedicated non-contention-based RACH preamble in a subset N out of M available random access opportunities (claim 8).
Regarding claims 29 and 39, ‘417 describes:
[wherein the processor is configured to] attempt the first RACH access and the second RACH access during a handover procedure for handover to a target cell (claim 9).
Regarding claims 30 and 40, ‘417 describes:
wherein the non-contention-based RACH resource comprises a first RACH preamble; and wherein the contention-based RACH resource comprises a second RACH preamble (claims 1, 2 & 6).
Regarding claim 41, ‘417 describes:
	determining the time period, wherein a wireless transmit/receive unit (WTRU) is allowed to attempt RACH access using the non-contention-based RACH resource indicated in the configuration information during the time period;
 	wherein attempting the first RACH access using the non-contention-based RACH resource comprises attempting the first RACH access using the non-contention-based RACH resource based on the first RACH access being attempted during the time period; and 
	wherein attempting the second RACH access using the contention-based RACH resource after the time period has ended comprises attempting the second RACH access using the contention-based RACH resource based on the second RACH being attempted after the time period has ended (claim 1).
Regarding claim 42, ‘417 describes:
	a receiver;
	wherein the processor configured to receive the configuration information is configured to receive the configuration information via the receiver;
	wherein the processor is further configured to determine the time period, wherein the WTRU is allowed to attempt RACH access using the non-contention-based RACH resource indicated in the configuration information during the time period;
 	wherein the processor configured to attempt the first RACH access using the non-contention-based RACH is configured to attempt the first RACH access using the non-contention-based RACH resource based on the first RACH access being attempted during the time period; and
	wherein the processor configured to attempt the second RACH access using the contention-based RACH resource after the time period has ended is further configured to attempt the second RACH access using the contention-based RACH resource based on the second RACH being attempted after the time period has ended (claim 1, where receiver = “transmitter which receives..”

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Upon overcoming the above non-statutory Double Patenting rejection, the claims are allowed for the same reason as parent patent 11,134,417 because the instant independent claims are basically a rewording of the allowed independent claims. Dependent claims are also either essentially the same or equivalent to those in 11,134,417 as well.  With a comprehensive updated search, newest closest prior art, Yamada (US 2009/0316678) describing Asynchronous random access includes two accesses, a contended random access (or a contention-based random access) and  a non-contended random access (or a non-contention-based (para. 12-14 & 93-94), in view of the previously cited in parent patent application, “Overload handling for Non-contention based RACH”, 3GPP TSG-RAN WG#61 R2-080751, by China Mobile, Feb 11-15, 2008, describing transmission of dedicated preamble with restrictions, each restriction in the form of reservation interval or beginning time of using dedicated preamble, wherein the purpose is for restriction with RACH opportunities UE can use (p. 1), in combination, fail to render each of independent claims 21 & 31 obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469